     Case 2:21-cv-00532-TLN-DMC Document 9 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GIRARD FLYNN,                                       No. 2:21-CV-0532-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    DISTRICT ATTORNEY OF COMPTON
      COURTHOUSE, et al.,
15
                          Defendants.
16

17

18                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

19   U.S.C. § 1983. For cases such as this, which are based on federal question jurisdiction, the

20   federal venue statute requires that the action be brought only in (1) a judicial district where any

21   defendant resides, if all defendants reside in the same State, (2) a judicial district in which a

22   substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

23   of property that is the subject of the action is situated, or (3) a judicial district in which any

24   defendant may be found, if there is no district in which the action may otherwise be brought. See

25   28 U.S.C. § 1391(b). Here, the claims appear to have arisen in Compton, California, which is

26   within the boundaries of the United States District Court for the Central District of California.

27   Therefore, the Court finds that this action most appropriately proceeds in that district. In the

28   interest of justice, the Court will transfer this case. See 28 U.S.C. § 1406(a).
                                                          1
     Case 2:21-cv-00532-TLN-DMC Document 9 Filed 08/04/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the

 2   United States District Court for the Central District of California.

 3

 4   Dated: August 4, 2021
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
